Judge TAUBMAN
dissenting.
I. Introduction
The majority reverses the conviction of defendant, Adrian Chavez, for sexual assault-aided and abetted, sexual assault on a child-foree, sexual assault on a child, enticement of a child, and enticement of a child-bodily injury, and concludes that the trial court abused its discretion when it denied challenges for cause to two of three prospective jurors at issue. I respectfully conclude, after reviewing the whole voir dire of all three prospective jurors, that the trial court did not abuse its discretion in denying the challenges for cause.
I also address, but reject, Chavez's other contentions: (1) that the trial court abused its discretion and denied him his right to confront a witness when it sua sponte ordered him to stop repeatedly asking the witness the same question; (2) that the prosecutor committed misconduct during closing argument; and (8) that the trial court erred when it designated him a sexually violent predator (SVP). Because it reverses Chavez's convictions on the ground of the challenges for cause, the majority does not address these issues.
II. Challenge for Cause
Chavez contends that the trial court abused its discretion when it denied challenges for cause to three prospective jurors, because they expressed bias against him regarding character evidence. I discern no abuse of discretion.
A. Standard of Review
A trial court's ruling on a challenge for cause to a prospective juror is reviewed for an abuse of discretion. Carrillo v. People, 974 P.2d 478, 485 (Colo.1999) (Corrillo II). A reviewing court gives great deference to the trial court's handling of challenges for cause, because such decisions depend on as*601sessing the juror's credibility, demeanor, and sincerity in explaining his or her state of mind. Morrison v. People, 19 P.3d 668, 672 (Colo.2000). A trial court has a unique role and perspective in evaluating the demeanor and body language of witnesses. Carrillo II, 974 P.2d at 486. "The trial court is in a superior position to evaluate these factors than a reviewing court, which has access only to a cold record for its determination." Morrison, 19 P.3d at 672.
B. Analysis
The Due Process Clauses of the United States and Colorado Constitutions guarantee a criminal defendant the right to a fair trial. An impartial jury is a fundamental element of the constitutional right to a fair trial. Id. (citing People v. Rhodus, 870 P.2d 470, 473 (Colo.1994)). A trial court violates a defendant's right to an impartial jury if it fails to remove a juror biased against the defendant. Id. (citing Nailor v. People, 200 Colo. 30, 32, 612 P.2d 79, 80 (1980)). A trial court must excuse a prospective juror for cause where "[the existence of a state of mind in the juror evinc[es] enmity or bias toward the defendant or the state." § 16-10-108(1)(j), C.R.S.2010.
To determine whether the trial court abused its discretion in ruling on a challenge for cause, the entire voir dire of the prospective juror must be reviewed by the appellate court. Carrillo II, 974 P.2d at 486. A trial court may properly consider "a prospective juror's assurance that he or she can fairly and impartially serve on the case." People v. Drake, 748 P.2d 1287, 1248 (Colo.1988). A court errs only when "a potential juror's statements compel the inference that he or she cannot decide crucial issues fairly" and there is no "rehabilitative questioning or other counter-balancing information." People v. Merrow, 181 P.3d 319, 321 (Colo.App.2007). "[The trial judge is the only judicial officer able to assess fully the attitudes and state of mind of a potential juror by personal observation of the significance of what linguistically may appear to be inconsistent or self-contradictory responses to difficult questions." Carrillo II, 974 P.2d at 487 (quoting People v. Samdoval, 733 P.2d 319, 321 (Colo.1987)).
Even if a potential juror expresses some prejudice or predisposition, a disqualification for cause is not required if the trial court is reasonably satisfied that the prospective juror is willing to be fair and to follow the court's instructions. People v. Carrillo, 946 P.2d 544, 547 (Colo.App.1997) (Carrillo 1), af'd, Carrillo II. Here, Chavez does not contend that Jurors M., R., and P. could not follow the court's instructions, and therefore, I limit my review to the trial court's determination that the jurors could be fair.
In denying the challenges for cause against the three prospective jurors, the trial court told the jury that it took "a very long day of jury selection," in order "to ensure that ... you would be a fair jury." During the daylong voir dire, the trial court met in chambers with some prospective jurors, and both in chambers and in open court granted some challenges for cause and denied others.
Here, all three challenges for cause are based on statements by the prospective jurors regarding the admission of CRE 404(b) evidence showing that Chavez had shot someone other than the alleged sexual assault victim. During voir dire, Juror M. stated that evidence of Chavez's involvement in a prior violent shooting "would dictate a character trait or behavior or pattern" which could tip him in favor of the prosecution. Juror R. stated that evidence of Chaver's involvement in a prior shooting could lessen the prosecution's burden of proof.1
Finally, Juror P. stated that "the shooting would color [my] opinion," and that he would "have a hard time getting past it."
While the challenged statements of Jurors M., R., and P. were not followed by rehabilitative questioning, I conclude the trial court properly relied on "other counter-balancing *602information" in rejecting the challenges for cause. See Merrow, 181 P.3d at 321.
1. Juror M.
Chavez contends that the trial court abused its discretion when it denied his challenge for cause to Juror M., because the prospective juror stated that evidence of Chavez's involvement in a prior violent shooting "would dictate a character trait or behavior or pattern" which could tip him in favor of the prosecution. After reviewing Juror M.'s entire voir dire, I conclude the trial court did not abuse its discretion in rejecting Chaver's challenge for cause.2
Juror M.'s statement regarding evidence of a prior shooting is reviewed in the context of the entire voir dire. Carrillo II, 974 P.2d at 486. Shortly before Juror M.'s statement at issue here, defense counsel asked him, "Do you understand the burden in this case [is] for the prosecution to prove [the defendant] guilty beyond a reasonable doubt?" and Juror M. unambiguously answered, "Yes." Juror M. agreed with defense counsel that "[the burden lies with [the prosecution] throughout the course of this trial." Denying the challenge for cause to Juror M., the trial court stated that it believed Juror M. would follow the court's instructions.
Having reviewed the entire voir dire, I conclude the trial court did not abuse its discretion in denying the challenge for cause to Juror M., in light of the limiting instruetion the trial court intended to provide the Jurors about the limited purpose of the evidence of Chavez's involvement in the shooting.
2. Juror R.
Chavez next contends that the trial court abused its discretion in denying his challenge for cause to Juror R., because Juror R. stated that the prosecution's burden of proof "gets a little bit less" due to evidence of Chavez's involvement in a prior shooting. I disagree.
During voir dire, defense counsel asked the prospective jurors if they understood and agreed that the prosecution bore the burden to prove guilt beyond a reasonable doubt. Juror R. did not indicate any disagreement.
Regarding evidence of Chavez's involvement in a prior shooting, Juror R. stated, "I think you're telling a story here [and] you're leaving one chapter out. To me ... that's the book of who the person is." When asked, "[The prosecution's] burden gets a little bit less because of the shooting?" Juror R. answered, "Yes."
Nevertheless, on another subject, Juror R. was asked, "Are you open to the possibility that someone may have said they did something and that might not in fact be true, or if he said he did it, are we done?" and the prospective juror answered, "It can go both ways."
In the context of the whole voir dire, the record supports the trial court's conclusion that Juror R. "could be fair and impartial." People v. Luman, 994 P.2d 432, 436 (Colo.App.1999). Specifically, Juror R. impliedly agreed with the defense counsel's summary of the prosecution's burden of proof, and expressly acknowledged on another issue that evidence "could go both ways."
Further, the trial court, in denying Chavez's challenge for cause to Juror R., acknowledged that Juror R. made contradictory statements, but reasoned that in the entirety of the voir dire, Juror R's statements supported the court's conclusion that he could serve as a fair and impartial juror. At the conclusion of voir dire, the trial court stated, "The Court listened to [Juror R.] talk about the chapters in the book and how they all make up character traits. Right before he finished that, he did talk about that he would have to listen to the evidence." Although the record does not show that Juror R. said he would have to listen to the evidence, the court's last statement was apparently a reference to Juror R.'s earlier statement that "it could go both ways."
*603This case is unlike Nailor, 612 P.2d at 80, where the supreme court concluded that the trial court abused its discretion in denying a challenge for cause where a prospective juror expressed a "serious doubt" about her ability to be fair and impartial. Here, in contrast, Juror R. stated that the prosecution's burden gets "a little bit less" because of the evidence of the prior shooting. The trial court denied the challenge for cause to Juror R., concluding that Juror R. could follow the court's instruction on the limited purpose for which the shooting evidence would be admitted. The trial court did not abuse its discretion in reaching this conclusion.
3. Juror P.
Finally, Chavez asserts that the trial court abused its discretion in denying his challenge for cause to Juror P. Again, I disagree.
Juror P. expressed bias when he stated that "the shooting would color [his] opinion," and that he would "have a hard time getting past it." Considering this statement in the context of the entire voir dire of Juror P., I perceive no abuse of discretion.
As with Jurors M. and R., I limit my review of the trial court's denial of a challenge for cause to Juror P. to Chavez's contention that Juror P. exhibited impermissible bias. See Carrillo I, 946 P.2d at 547.
When asked if the shooting would make him more likely to "think that [Chavez] is ... guilty of the sex assault [in this case]," Juror P. replied, "Hard to say without hearing the evidence. Definitely, I would be coloring in that direction."
Prior to these statements, Juror P. stated, "I would expect a lot more than just hearsay.... I agree just because you're present doesn't mean you're guilty of anything."
In my view, Juror P.'s statements do not "compel the inference that [he] cannot decide crucial issues fairly." Merrow, 181 P.3d at 321. "[The trial judge is the only judicial officer able to assess fully ... what linguistically may appear to be inconsistent or self-contradictory responses," Carrillo II, 974 P.2d at 487 (quoting Sandoval, 733 P.2d at 321), including the ambiguous statement, "I would be coloring in that direction."
Further, considering the whole voir dire, "counter-balancing information" showed that Juror P. could serve as an impartial juror, specifically, his statements that he would need to hear the evidence and that he would expect to hear more than hearsay evidence.
It would have been better practice for the trial court or the prosecution to rehabilitate these prospective jurors and to directly ask them if they could base their verdict on the evidence presented at trial and follow the trial court's instructions. Morrison, 19 P.3d at 672. Nonetheless, viewing the whole voir dire of Jurors M., P., and R., I1 conclude that the trial court acted within the seope of its broad discretion in denying Chavez's challenges for cause. Despite the statements at issue, all three jurors made statements during voir dire that I have discussed above, indicating that evidence of Chavez's involvement in a prior shooting was not determinative of his guilt in the present case. Accordingly, I conclude the trial court did not abuse its discretion when it denied Chavez's challenges for cause to the three prospective jurors.
IIL Cross-Examination
Chavez next contends that the trial court abused its discretion and denied him his right to confront a witness when it sua sponte ordered him to stop repeatedly asking the witness the same question. I disagree.
A. Standard of Review
The Confrontation Clause of the United States Constitution guarantees the right of a criminal defendant to cross-examine witnesses testifying for the prosecution. Vega v. People 898 P.2d 107, 118 (Colo.1995). "[I)t is constitutional error to limit exceessively a defendant's cross-examination of a witness regarding the witness'[s] credibility, especially cross-examination concerning the witness'[s] bias, prejudice, or motive for testifying." Id. (quoting Merritt v. People, 842 P.2d 162, 167 (Colo.1992)).
However, a trial court has "wide latitude ... to place reasonable limits on eross-exam-ination based on concerns about, for example, harassment, prejudice, confusion of the is*604sues or interrogation which is repetitive or only marginally relevant." Id. (quoting Merritt, 842 P.2d at 166). Thus, the trial court has discretion to determine the scope and the limit of eross-examination, and absent an abuse of discretion, its ruling will not be disturbed on review. Id. Only error that affects the "substantial rights" of the defendant may warrant reversal CAR. 35(e) People v. Welsh, 80 P.3d 296, 310 (Colo.2003).
B. Analysis
During cross-examination, defense counsel repeatedly asked Michael Cordova, one of the men involved in the sexual assaults of C.R., the victim, if he had spoken with Detective Donohoe about Chavez and the victim while also negotiating a plea agreement for his own case. Defense counsel asked Cordo-va at least nine times about his initial meeting with the detective in connection with his attempt to work out a plea agreement with the district attorney's office.
The trial court then asked the parties to approach the bench, and asked defense counsel, "Why do you keep going over the same things? I know you're trying to make a point that [Cordova] changed his story, but you're asking the same thing over and over and over again." The court added, "[If you want to point out inconsistencies, that's one thing. Let's not simply repeat it over and over again." After defense counsel changed the line of questioning and Cordova completed his testimony, the court informed defense counsel,
[CJorreet me if I'm wrong, but I don't think I limited you ... I simply had sustained some objections [to questions] that had been asked and answered .... I wasn't trying to cut down the way that you impeached [Cordoval. So I hope that you didn't take me asking you to approach this bench as to cut off your questions.
Here, the trial court placed reasonable limits on defense counsel's cross-examination based on a concern for repetitiveness. The record shows that defense counsel had already established Cordova's bias, prejudice, or motive in testifying against Chavez. Thus, I would conclude the trial court did not abuse its discretion in ruling that defense counsel's repeatedly examining Cordova regarding the timing of his meeting with the detective and his plea agreement did not materially advance the "truth-seeking function of the trial." People v. James, 40 P.3d 36, 48 (Colo.App.2001).
Because Cordova had finished testifying prior to the trial court's stating, "I don't think I limited you," Chavez had the option to recall Cordova as a witness. However, the record shows that defense counsel did not ask to recall Cordova in order to examine him with new questions or in a different manner. Cf. People v. Johnson, 30 P.3d 718, 726 (Colo.App.2000) (it is within the sound discretion of the trial court to choose whether to permit a party to recall a witness). It was within the trial court's "wide latitude" to reasonably limit defense counsel's repeating the same question to Cordova. Vega, 893 P.2d at 118. Accordingly, the trial court did not abuse its discretion when it ordered Chavez's counsel to stop the repetitive questioning of Cordova.
TV. DNA Evidence
Chavez contends that the trial court abused its discretion when it overruled his objection to the prosecutor's characterization of DNA evidence during closing argument, and thereby denied Chavez's motion for a mistrial. I disagree.
A. Standard of Review
The scope of final argument rests in the sound discretion of the trial court, and its ruling will not be disturbed by an appellate court in the absence of a gross abuse of discretion resulting in prejudice and a denial of justice. People v. Valdez, 725 P.2d 29, 32 (Colo.App.1986). A contention that the prosecution engaged in improper argument must be evaluated in the context of the argument as a whole and in light of the evidence. People v. Esquivel-Alaniz, 985 P.2d 22, 23 (Colo.App.1999).
Because Chavez objected to the prosecutor's closing remarks, I review the trial court's ruling for harmless error. Crider v. People, 186 P.3d 39, 42 (Colo.2008). A trial error will be disregarded as harmless when*605ever there is no reasonable probability that it contributed to the defendant's conviction. Id.
B. Analysis
Closing argument may never be used to mislead or unduly influence the jury. Domingo-Gomez v. People, 125 P.3d 1043, 1049 (Colo.2005). A prosecutor may not refer to facts not in evidence or make statements reflecting his or her personal opinion or personal knowledge. People v. Walters, 148 P.3d 331, 334 (Colo.App.2006).
Here, the statement at issue concerns the results of a DNA test. Chavez's expert witness testified regarding the results of a genetic mixture taken from a sample of the front inner crotch of the victim's jeans. The expert witness testified that "[C.R.] and [co-defendant Smith] are included in this mixture," and that "the only genetic marker that can't go back to either [C.R. or codefendant Smith] [is] this [allele] 16 at a marker called vWA." The expert agreed with the prosecutor that "16 on the vWA cannot be attributed to either [C.R. or codefendant Smith]." The expert witness then testified that "Chavez does carry a 16 at that particular marker [yWA)," and added, "However, when dealing with a DNA mixture like this, you have to look at the whole profile ... it's stated in my report there's not enough genetic information to include [Chavez] in that mixture." According to the expert witness, "[JJust having a 16 is fairly inconclusive," although he also agreed that nobody involved in this case except Chavez possessed the allele in question.
During closing argument, the prosecutor stated:
[There is an allele remaining that is consistent with the defendant's allele on that marker.... Is it enough genetic information for [the expert] to be able to tell you that it is a match like he was able to tell you with [codefendant Smith]? No. But it is another piece of consistent evidence for you to consider.
In light of conflicting evidence of the results of the DNA test, the prosecutor did not engage in improper argument or misrepresent the evidence to the jury. Esquivel, Alaniz, 985 P.2d at 23. Likewise, the prosecutor did not mislead or unduly influence the jury in relying on the expert witness's testimony that the DNA allele was inconclusive. Domingo-Gomez, 125 P.3d at 1049.
Further, even if the prosecutor's remark was improper, it was at most harmless error, because Chavez confessed twice to his sexual assault of the victim. See Crider, 186 P.3d at 44 (prosecutor's improper use of the term "lying" in closing argument was harmless error because there was no reasonable possibility, in light of evidence against defendant, that it contributed to his conviction).
Accordingly, the trial court did not abuse its discretion when it overruled Chavez's objection to the People's closing argument.
V. Sexually Violent Predator
Chavez contends that the trial court erroneously designated him an SVP because he does not have prior felony sexual offense convictions. Chavez also contends that the trial court failed to make specific findings of fact in accordance with the SVP statute. I disagree with both contentions.
A. Prior Felony Convictions
Chavez first contends that he does not have any prior felony sexual offense convictions, and therefore does not meet the criteria of Part 8C in the risk assessment screening instrument pursuant to the fourth statutory element of section 18-3-414.5(1)(a), C.R.S.2010. The People disagree, and assert that neither section 18-8-414.5(1)(a)(IV) nor the screening instrument lists prior felony sexual offense convictions as a necessary criterion for an SVP determination.
1. Standard of Review
The interpretation of a statute or regulation is a question of law subject to de novo review. Cendant Corp. v. Dep't of Revenue, 226 P.3d 1102, 1106 (Colo.App.2009).
An SVP is an offender (1) who is eighteen years of age or older as of the date of the offense; (2) who has been convicted of one of the offenses set forth in section 18-8-414.5(1)(a)(II), C.R.S.2010; (8) whose victim was a stranger to the offender or a person *606with whom the offender established or promoted a relationship primarily for the purpose of sexual victimization; and (4) who, based on the results of a risk assessment screening instrument, is likely to subsequently commit one or more of the offenses specified in section 18-8-414.5(1)(a)(II). § 18-3-414.5(1)(a).
The division of eriminal justice in consultation with the sex offender management board is required to establish the risk assessment screening instrument. § 18-3-414.5(1)(a)(IV), C.R.S.2010. Further, the screening instrument is a legal document which a probation officer, sex offender evaluator, or trained Department of Corrections staff person completes on behalf of a defendant. Because the screening instrument is a statute-based document used to determine SVP status, I review its interpretation de novo and apply the canons of statutory construction. Cendant Corp., 226 P.3d at 1106; see Benuishis v. Indus. Claim Appeals Office, 195 P.3d 1142, 1145 (Colo.App.2008) (an appellate court reviews an agency's statutory and regulatory interpretations de novo; the court's primary task in interpreting regulations is to give effect to the intent of the enacting body; to discern that intent, the court first looks at the plain language of the regulation and interprets its terms in accordance with their commonly accepted meanings).
When interpreting a statute, I look first to the plain language of the statute before invoking alternative canons of statutory construction. People v. Banks, 9 P.3d 1125, 1128 (Colo.2000). To discern the legislative intent, a reviewing court looks at the statute's language and gives statutory words and phrases their plain and ordinary meaning. People v. Davis, 218 P.3d 718, 723 (Colo.App.2008). "The plainness or ambiguity of statutory language is determined by reference to the language itself, the specific context in which that language is used, and the broader context of the statute as a whole." People v. Hill, 228 P.3d 171, 173-74 (Colo.App.2009) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997).
I read the statute as a whole to give "consistent, harmonious and sensible effect to all of its parts," in accordance with the presumption that the legislature intended the entire statute to be effective. Id. at 174 (quoting Colo. Water Conservation Bd. v. Upper Gunnison River Water Conservancy Dist., 109 P.3d 585, 598 (Colo.2005)). "A statutory interpretation leading to an illogical or absurd result will not be followed." Frazier v. People, 90 P.3d 807, 811 (Colo.2004).
2. Analysis
Chavez does not cite to a case, and I am aware of none, to support his argument that prior felony sexual offense convictions are a criterion of the SVP risk assessment sereen-ing instrument. Therefore, I apply the rules of statutory construction to address his argument.
As relevant here, under the risk assessment screening instrument, an offender must seore "3 or more on the 6-item seale in Part 3C." The six-item seale consists of six categories: (1) the offender has one or more juvenile felony adjudications; (2) the offender has one or more prior adult felony convictions; (8) the offender was employed less than full time at arrest; (4) any documented history of violence or weapon use (lifetime); (5) any documentation of substance-abuse related crime (lifetime); and (6) the offender has a history of more than one sexual assault vie-tim or committing more than one sexual assault (lifetime). «
Here, the plain language of the sereening instrument states that its second criterion is "one or more prior adult felony convictions." It does not specify that such a conviction must be a sexual offense.
Nevertheless, Chavez contends that because the fourth prong of the definition of "sexually violent predator" is an offender who "is likely to subsequently commit another enumerated sexual offense, based on the result of the risk assessment screening instrument," see $ 18-3-414.5(1)(a)(IV), C.R.S. 2010, the second criterion of the sereening instrument must refer to prior adult felony convictions for sexual offenses. Chavez further contends that the second element of the screening instrument must refer to prior felony sex offenses because the screening in*607strument directly relates to issues of recidivism and risk assessment.
However, not only does the plain language of part III section Part 3C Section 2 of the risk assessment not support Chavez's contention, but also the criterion notes parenthetically, "(Include sex offenses, attempts and conspiracies, and deferred judgments/sentences)." This parenthetical indicates that sex offenses should be included in addition to any other prior adult felony convictions. This conclusion is further supported by the Sexual Violent Predator Assessment Sereen-ing Instrument Handbook (June 2003), which explains that "prior adult felony convictions" means that "prior adult criminal history is usually the strongest predictor of future criminality." See Handbook at 48 (June 2008), available at hitp://de;.state.co.us/ors/ pdf!doc/F'inal% 20SVP.pdf.
Also, the People assert, and I would agree, that a requirement of one or more prior adult felony sexual offenses is inconsistent with the SVP statute, which requires a conviction of only one of the enumerated sexual assault offenses in order to designate an offender as an SVP. § 18-38-414.5(1)(a)(II). Further, a history of one or more prior adult felony sexual offenses would render meaningless the sixth criterion, which requires "more than one sexual assault vietim or more than one sexual assault (lifetime)."
Thus, I reject Chavez's contention that the screening instrument requires prior adult felony convictions to be sexual offenses. Accordingly, I conclude the trial court did not erroneously designate Chavez an SVP because it is undisputed that Chavez had adult felony convictions.
B. Factual Findings
Chavez also argues that the trial court failed to make specific findings of fact to support its determination that he meets the criteria of the sereening instrument pursuant to section 18-8-414.5(2), C.R.S.2010. I disagree.
1. Standard of Review
I defer to the trial court's findings of fact, and will disturb them only where there is clear error. People v. Buerge, 240 P.3d 363, 367 (Colo.App.2009). I review de novo whether the trial court's findings of fact are sufficient to support its determination that Chavez is an SVP. Id.
2. Analysis
The SVP statute requires the trial court to "make specific findings of fact," based on the results of the SVP risk assessment, and determine whether the defendant is an SVP. § 18-8-414.5(2), Buerge, 240 P.3d at 369. The statute does not provide specific procedures for the court to follow in making the requisite findings of fact. § 18-3-414.5(2). The trial court may rely on the sereening instrument as evidence for its SVP determination. See § 18-8-414.5(2);, Buerge, 240 P.3d at 369; People v. Tixier, 207 P.3d 844, 849 (Colo.App.2008).
As noted, to be found an SVP under Part 3C of the sereening instrument, a defendant must satisfy three of the six criteria. During the sentencing hearing on September 2, 2008, the trial court agreed with Chavez's defense counsel that support for criterion one "was vague at best" and therefore, "I tend to check it no." The trial court also agreed that criterion six "should have been answered no." Regarding criterion two, the trial court disagreed with defense counsel's argument that Chavez did not satisfy the criterion, and noted that "by the time [Chavez] was assessed as an [SVP] he had been convicted of several felonies." The trial court concluded, "I do find three of the six criteria he meets, which qualifies him to be labeled as a[ SVP] on the designation."
Under Part 3C of Chavez's sereening instrument, criteria one, two, four, five, and six are checked "yes." Based on the sentencing hearing, the trial court found that Chavez did not satisfy criteria one and six, and therefore agreed that Chavez satisfies criteria two, four, and five. The sereening instrument refers to "Denver Court Records" and two additional case numbers to support the finding that Chavez satisfied criteria two, four, and five. Thus, in the context of both the sentencing hearing and the sereening instruments, the trial court made sufficient factual findings when it determined that Chavez was *608an SVP under the risk assessment sereening instrument.3 Buerge, 240 P.3d at 370 (screening instrument can support a finding that the defendant meets the SVP criteria); Tixier, 207 P.3d at 849 (trial court properly relied on sereening instrument as evidence that supported court's findings).
I conclude that these findings supporf the court's determination that Chavez is an SVP within the meaning of the statute.
VIL Cumulative Error
Chavez next contends that the cumulative effect of the foregoing alleged errors requires reversal of the judgment.
Even though I have concluded the individual allegations do not require reversal, numerous formal irregularities, each of which in itself might be deemed harmless, may in the aggregate show the absence of a fair trial, in which event reversal is required. People v. Roy, 723 P.2d 1345, 1349 (Colo.1986) A defendant, although not entitled to a perfect trial, has a constitutional right to receive a fair trial. Id.
Under the facts of this case, and based on the discussion above, I conclude that no errors occurred during Chavez's trial so as to substantially prejudice his right to a fair trial.
VIL. Conclusion
Accordingly, I respectfully dissent, because I would affirm Chavez's convictions. Because of my disagreement with the majority as to the challenges for cause, I would also address and reject Chavez's other contentions.

. As the majority notes, the trial court denied the challenges for cause to Jurors M. and R. because it intended to give the jurors a limiting instruction regarding Chavez's involvement in the shooting. Under such limiting instruction, the jurors would be instructed that they could consider evidence of Chavez's involvement in the shooting only for a specified limited purpose or purposes. See CRE 404(b).


. The majority does not address whether the trial court abused its discretion in denying the challenge for cause to Juror M.


. The Colorado Supreme Court recently granted certiorari in People v. Candelaria, (Colo.App. No. 09CA1350, 2010 WL 3911447, Oct. 7, 2010) (not published pursuant to C.A.R. 35(F)) (cert. granted Apr. 25, 2011), to determine whether the trial court erroneously reached its SVP finding without making the scienter finding that is specifically required by People v. Stead, 66 P.3d 117 (Colo.App.2002). Section 18-3-414.5(1)(a)(III) states that an SVP is an offender "whose victim was a stranger to the offender or a person with whom the offender established or promoted a relationship primarily for the purpose of sexual victimization." In Stead, a division of this court held that where the victim is not a stranger, for purposes of section 18-3-414.5(1)(a)(III), the court must be satisfied that the offender had a specific intent in forming the relationship. In Candela-ria, a division of this court concluded that the trial court made sufficient factual findings in order to classify Candelaria as an SVP when it relied on underlying facts of the trial to determine the criterion of Candelaria's relationship with the victim for purposes of sexual victimization, and data sources such as a risk assessment instrument and the record, in order to determine the criterion of his likelihood to reoffend.